Citation Nr: 0735082	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-32 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to pension with special monthly pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1947 
and from July 1950 to July 1951.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision and letter denial rendered in 
July 2004 and August 2004, respectively, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico in which service connection for PTSD was denied 
and pension with special monthly pension benefits was denied.

A motion to advance this case on docket was granted by the 
Board in October 2007.  See 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.900(c).

In August 2005, the veteran's representative and legally 
appointed power of attorney submitted documents which are 
accepted as a timely notice of disagreement with the RO's 
August 2004 letter denial of pension with special monthly 
pension benefits.  However, the RO has not yet issued a 
Statement of the Case (SOC). See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD as the result 
of stressful experiences that he stated and testified before 
the hearing officer at the local RO in June 2005 he 
experienced in boot camp during his first enlistment, when he 
was underage, and during his second enlistment, as a military 
policeman.

In particular, the veteran averred, his duties as a military 
policeman included escorting prisoners; patrolling areas near 
and over the Texas border with Mexico to find and return 
soldiers; and, in general, keeping order.  In the course of 
these duties, the veteran stated, he was subjected to abuse, 
derision, and physical harm.  He frequently had to fight to 
apprehend and maintain control over soldiers being returned 
to base by force.  He was also subjected to attack by 
prisoners being escorted and frequently had to defend himself 
and restrain them by force.  One such fight in early May 1951 
resulted in him and his fellow military policeman being 
arrested.  Charges were quickly dropped, but the veteran 
stated that the violence and cruelty of this experience 
affected him profoundly.  

The veteran further stated that while assigned to an escort 
guard company, he performed temporary duty in Korea, where he 
escorted US prisoners.  In addition, he was also detailed to 
secure and escort the bodies of dead soldiers-images of 
which were so difficult that he requested transfer back to 
his old unit.

The veteran has presented the statements of his wife, to whom 
he was married in January 1951 and to whom he is still 
married.  She stated that the veteran often came home bruised 
and hurt from his work, and that he spoke of being derided, 
attacked, having to restrain soldiers and prisoners, and of 
being in fights in the process of finding and forcefully 
returning soldiers to base.  She said that he referred to 
Leavenworth as worse than hell.  She also stated that he 
served temporarily in Korea as part of his duties, and that 
he escorted American soldiers as prisoners and casualties.  
The veteran's wife's statements are probative because she was 
married to him at the time these events occurred.

For claims based on allegations of personal assault, and 
where the military record does not contain documentation that 
a personal assault occurred, alternative evidence might still 
establish an inservice stressful incident. See generally M21-
1MR, Part III.iv.4.H.30.a.  Behavior changes that occurred at 
the time of the incident might indicate the occurrence of an 
in-service stressor, and in personal assault claims, 
"secondary evidence which documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician." Id; see also 
38 C.F.R. § 3.034(f)(3). The changes in the veteran's 
observed behavior must have been witnessed "around the time" 
of the claimed incident. Id.

VA and private medical records document various psychiatric 
diagnoses.  VA treatment records reflect that the veteran was 
diagnosed with PTSD, delayed onset, in March 2004 and that 
the diagnosis was confirmed in May 2006.  The examiner, the 
veteran's treating psychiatrist, opined that the veteran's 
PTSD was the result of stressors he experienced while on duty 
in Korea.  In addition, other VA treatment records document 
flashbacks and hallucinations concerning images of events the 
veteran described from his service in Korea.  But these 
records also show diagnoses of a seizure disorder, dementia, 
depression, and bipolar affective disorder.  The veteran has 
not undergone a VA examination to determine the nature, 
extent, and etiology of his PTSD.

Service personnel records document the veteran's military 
occupational specialty (MOS) as a military policeman (4677), 
and that he was assigned to the 591st Military Police (MP) 
Company from October 1950 to May 1951, the 554th MP Escort 
Guard Company from May to June 1951, and to the 591st MP 
Company from June 1951 to July 1951.  All units were noted to 
be located in Fort Bliss, Texas.  

These records also show the veteran was arrested on May [redacted], 
1951 and that charges were dropped on May [redacted], 1951.  The RO 
determined in its October 2006 supplemental statement of the 
case that this charge was related to a claim that the veteran 
had mistreated  family member.  Review of the record shows 
this cannot be the case, as the complaint of mistreatment of 
a family member was not made until May [redacted], 1951, eight days 
after the May [redacted] charges were dropped.

The service personnel record are therefore consistent with 
the veteran's assertions.  However, the diagnosis of PTSD 
made by the veteran's treating VA psychiatrist is based on 
the veteran's service in Korea.  Service personnel records do 
not show that the veteran had foreign service or was detailed 
to Korea.  Yet, it is noted that the veteran's orders and pay 
records have not been obtained.  It is also observed that the 
veteran had two different service numbers during his periods 
of active service.

It is thus necessary to obtain additional specific 
information about the veteran's active service in order to 
facilitate an effective attempt to verify his stressors-in 
particular, to obtain copies of his orders and pay records. 
In addition, it would be helpful to accord the veteran VA 
examination, to include review of the claims file.

Concerning the issue of entitlement to pension, by letter 
dated August 30, 2004, the RO advised the veteran that his 
claim for pension with special monthly pension benefits had 
been denied.  On July 26, 2005, the veteran's representative 
forwarded documents from the veteran's legally appointed 
power of attorney, expressing dissatisfaction with this 
decision, among other issues.  This notice of disagreement is 
timely, and hence the claim for pension with special monthly 
pension benefits must be remanded for the preparation of an 
SOC.  Manlincon, supra. 

In view of the foregoing, the case is REMANDED for the 
following action:

1. Make another attempt to obtain the 
veteran's entire service personnel 
record, to include copies of his orders, 
evaluations, and legal proceedings.  
Search under both the veteran's service 
numbers.

2. Obtain the veteran's pay records from 
January to July 1951.  Search under both 
the veteran's service numbers.

3.  If the personnel records or pay 
records are unavailable, request that the 
service department verify the veteran's 
claimed temporary duty in Korea, to 
include obtaining copies of the veteran's 
orders and pay records from January to 
July 1951.  Search under both the 
veteran's service numbers.

4.  Take all actions necessary to 
corroborate the veteran's claimed 
stressors, including requesting unit 
histories for the units to which the 
veteran was assigned, morning reports, 
and operating reports/lessons learned for 
the relevant time periods.  Search under 
both the veteran's service numbers.
5. Perform any follow up actions 
indicated.

6. After completion of #1-5, make 
arrangements for the veteran to be 
afforded appropriate examinations to 
determine the nature, extent, and 
etiology of any currently manifested 
psychiatric disorders, to include PTSD. 
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand, must be sent to the examiner 
for review. The examiner should summarize 
the medical history, including the onset 
and course of any psychiatric disability; 
describe any current psychiatric symptoms 
and manifestations; and provide diagnoses 
for any and all psychiatric pathology 
identified.

If PTSD is diagnosed, the examiner should 
specify the stressor or stressors used as 
a basis for the diagnosis and whether the 
stressor is sufficient to produce a 
diagnosis of PTSD. The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the veteran's active 
service or is the result of active 
service or any incident thereof.

7. After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for PTSD, in 
accordance with all appropriate laws and 
regulations. 

8. Issue an SOC regarding the issue of 
entitlement to pension with special 
monthly pension. The appellant should be 
apprised of his right to submit a 
substantive appeal as to this issue and 
to have his claim reviewed by the Board.

9. Only if the veteran timely perfects 
his appeal as to the issue of entitlement 
to pension with special monthly pension 
benefits, undertake any and all 
development deemed essential and re- 
adjudicate the veteran's claim for an 
entitlement to pension with special 
monthly pension benefits.

10.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental SOC. The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

The veteran is advised that failure to appear for scheduled 
VA examination without good cause could result in the denial 
of his claims. 38 C.F.R. § 3.655 (2006). See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). The Board intimates 
no opinion as to the ultimate outcome of this case.





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



